Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 9, 12-14, 16, 17, 21-24, 29, 32, 33, 35, 36 and 38 are presented for examination.
Applicants’ drawings filed June 25, 2020; preliminary amendments filed June 25, 2020 and October 25, 2021; and the information disclosure statements filed June 25, 2020 and August 11, 2020 have been received and entered.
Applicants’ election filed September 13, 2022 in response to the restriction requirement of July 14, 2022 has been received and entered.  The applicants elected the invention described in claims 1-4, 9, 12-14, 16, 17 and 21 (Group I) without traverse.  
Claims 22-24, 29, 32, 33, 35, 36 and 38 are withdrawn from consideration as being drawn to the non-elected invention (37 CFR 1.142(b)).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, 9, 12-14, 16, 17 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a Written Description rejection. 
 A lack of adequate written description issue arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996) (a "laundry list" disclosure of every possible moiety does not constitute a written description of every species in a genus because it would not "reasonably lead" those skilled in the art to any particular species); In re Ruschig, 379 F.2d 990, 995, 154 USPQ 118, 123 (CCPA 1967).
	An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. 
In particular, the specification as original filed fails to provide sufficient written bases of any of the agents demonstrating wherein possession of use of the broad terms:  a traumatic event, disease or condition.  The mere fact that Applicant may have discovered one type of traumatic even, one type of disease or one type of condition resulted in the treating, preventing, reducing and/or abolishing edema and/or intracranial pressure in a s subject in need thereof comprising administering to the subject a therapeutically effective amount of hyaluronidase drug to be cardioprotective or hemodynamic is not sufficient to claim the entire genus.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." 	
Claims 1, 3, 4, 9, 12-14, 16, 17 and 21 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nekoroski et al., “A recombinant human hyaluronidase sustained release gel for the treatment of post-surgical edema”, International Journal of Dermatology, Vol. 53, No. 6, pages 777-785 (2014).
Nekoroski et al. teach the administration of recombinant human hyaluronidase to reduce the severity of post-surgical edema.  Note the subject was injected 24 hours before the surgery, and at 2- and 12-days following surgery.
Clearly, the cited reference anticipates applicants’ instant invention by administering to a subject a therapeutically effective amount of hyaluronidase (recombinant human hyaluronidase) to reduce edema caused by a condition (post-operative swelling), immediately after, within about an hour to within about 24 hours and within about two days of the condition; therefore, applicants’ instant invention is unpatentable.
Claims 1-4, 9 and 13 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Washington et al., “Hyaluronidase Reduces Edema After Experimental Traumatic Brain Injury In Mice:  Support For The Fixed-Charge Density Hypothesis”, Journal of Neurotrauma, Vol. 33, Abstract No. PSB-254 (July 2016).
Washington et al. teach the administration of hyaluronidase to reduce edema in traumatic brain injury in mice (see the abstract).  Note the hyaluronidase is administered 2-4 minutes after the injury.
Clearly, the cited reference anticipates applicants’ instant invention by administering to a subject a therapeutically effective amount of hyaluronidase to reduce edema caused by a traumatic event (traumatic brain injury), immediately after the imjury; therefore, applicants’ instant invention is unpatentable.
Claims 1-3 and 13 are not allowed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nekoroski et al., “A recombinant human hyaluronidase sustained release gel for the treatment of post-surgical edema”, International Journal of Dermatology, Vol. 53, No. 6, pages 777-785 (2014) or Washington et al., “Hyaluronidase Reduces Edema After Experimental Traumatic Brain Injury In Mice:  Support For The Fixed-Charge Density Hypothesis”, Journal of Neurotrauma, Vol. 33, Abstract No. PSB-254 (July 2016).
Nekoroski et al. or Washington et al., each individually, teach the administration of hyaluronidase to a subject to reduce edema caused by a traumatic event or condition as discussed above supra.
The instant invention differs from the cited references in that the cited references do not teach the dosage amounts of hyaluronidase as set forth in claim 21.  However, to determine the dosage amounts may be calculated according to body weight, body surface area or organ sizes.  Further refinement of the calculations necessary to determine the appropriate dosage involving each of the above active agent(s) is routinely made by those of ordinary skill in the art and is within the ability of tasks routinely performed by them without undue experimentation.
Claims 1 and 21 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629